DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered and are persuasive. The applicant has amended the claims to overcome the current rejections, however the amendments do not overcome the art of record. 
The independent claims have been amended to contain new limitations not previously considered. Specifically, the claims have been amended to state the transducer and reflector are at opposing sides of the chamber and opposing gravity.  The applicant has presented arguments that the art of record does not disclose a transducer and reflector on opposing ends of a chamber in an orientation traverse to gravity.
The applicant states Strand does not cure the deficiencies of Woody as applied to amended independent claims 1, 11 and 20. The deficiencies being the arrangement of the transducer and reflector. 
Strand discusses exciting a transducer to produce an acoustic wave that results in node and antinode planes transverse to a direction of wave propagation (perpendicular to the transducer/vessel interface).  The ultrasonic transducers and acoustic reflectors or mirrors discussed in Strand are not constrained by any particular arrangement with respect to gravity, and the Strand device is capable of operating transverse to gravity. Figure 27 discloses an arrangement wherein the transducer and reflective mirror are opposing chamber defined by the inlet, transverse to gravity. The device permits media exchange and has a recirculation path through the pump P. 
 It is noted: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the device of the instant claims is capable of opening in the desired claimed fashion.  The claim is a device claim, so method steps may not be read into the claim. The device is capable of performing the intended task  in the disclosed orientation. 
See paragraph [0019, 0008, and figures such as 27] of Strand. The fluid-handling devices disclosed by Strand are omni-directional, that is, they are fully operative in any orientation, irrespective of gravity. Such omni-directional ultrasonic particle manipulators may comprise at least one ultrasonic transducer and an acoustic reflector positioned opposite the ultrasonic transducer, the ultrasonic transducer and the acoustic reflector cooperatively defining between them an ultrasonic cavity operative in any orientation relative to gravity to separate fluid-borne particles from fluid flowed through the ultrasonic cavity by establishing an ultrasonic standing wave field. Therefore, the device may operate in any orientation. The reflector and mirror arrangement are located opposite of each other in the flow chamber, and capable of operation transverse to gravity, and shown in figure 27. The arguments are therefore unpersuasive.
Applicant has also present arguments that the limitation of the edge effect in claim 20 has not been met. However, the modification of the art of record would inherently disclose the edge effect. Strand Figure 27 discloses a region wherein the recirculated fluid meets the introduction fluid at the transducer, that would inherently create the claimed edge effect caused by the differing fluids passing at the transducer interface. Therefore, the argument is unpersuasive.  The rejections are repeated below.  
This action is final necessitated by amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woody U.S. Publication 2009/0288479 A1 in view of Strand U.S. Publication 2006/0037915 A1.
With respect to claim 1, the Woody reference discloses in paragraphs such as 0029 and 0032 and figures 4 and 5, a device capable of acoustic bead (microsphere is known to have a bead shape and defined by applicant in at least paragraphs 0114 to be a bead) retention, comprising: a chamber 34; at least one ultrasonic transducer 14 coupled to the chamber 34; the at least one ultrasonic transducer 14 configured to be excited to generate a multi-dimensional (paragraph 0022) acoustic standing wave 16 that is configured to retain beads and pass fluid in which the beads are entrained (paragraphs 0029).
The Woody reference differs in that it does not disclose a recirculation path communicating with the chamber. Or the transducer and reflector on opposing sides of the chamber transverse to gravity.
However, the Strand reference in figure 27, paragraphs 0079 and disclosure, discloses the transducer and reflector on opposing sides of the chamber transverse to gravity and a recirculation path that would not only provide the desired separation, but also provide an increase in the amount of separation/concentration obtained through the ability to treat multiple times.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Woody and use the recirculation of Strand since it would provide the expected result of providing the desired treatment, and also the added benefit of increased separation/concentration as evidenced by the Strand reference.
With respect to claim 3, the Woody reference further discloses the multi-dimensional acoustic standing wave (paragraph 0026) is further configured to generate a pressure rise (paragraph 0029) and an acoustic radiation force on the beads at an interface region (see figure 4), standing wave 16, and interface region 12 of the multi-dimensional acoustic standing wave 16.
With respect to claims, 4 and 5, Woody further discloses (0029 and figure 4) a locale (disclosed by the arrow in region 10) adjacent to the interface (region 12) of the multi-dimensional standing wave 16 where the bead concentration is increased.
With respect to claims 9-10, the Woody reference discloses in figure 5, not numbered over region 14, an inlet communicating with the acoustic chamber for providing media to the chamber capable of permitting media exchange for or washing of the retained beads, and an outlet communicating with the chamber capable of withdrawing the retained beads (0029).
With respect to claims 11, 12 and 19, the Woody reference discloses in paragraphs such as 0009, 0029 and 0032 (microsphere is known to have a bead shape and defined by applicant in at least paragraphs 0114 to be a bead) a method for separating biological material/react in a fluid, comprising: providing beads that are functionalized (antigens of paragraph 0009 disclosed in applicants specification one possibility in paragraphs such as 0027) with a material with an affinity for the biological material to the fluid (so the microsphere is functionalized with the antigen); flowing the fluid containing the biological material (0005 and 0008) through an acoustic retention device 34, the device comprising: a chamber in region 10; at least one ultrasonic transducer 14 coupled to the chamber; the at least one ultrasonic transducer configured to be excited to generate a multi-dimensional acoustic standing wave (paragraph 0009 and figures); and exciting the at least one ultrasonic transducer to generate the multi- dimensional acoustic standing wave; retaining the beads with the multi-dimensional acoustic standing wave; and capturing/attracting the biological material with the beads.
The Woody reference differs in that it does not disclose a recirculation path communicating with the chamber. Or the transducer and reflector on opposing sides of the chamber transverse to gravity.
However, the Strand reference in figure 27, paragraphs 0079 and disclosure, discloses the transducer and reflector on opposing sides of the chamber transverse to gravity and a recirculation path that would not only provide the desired separation, but also provide an increase in the amount of separation/concentration obtained through the ability to treat multiple times.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Woody and use the recirculation of Strand since it would provide the expected result of providing the desired treatment, and also the added benefit of increased separation/concentration as evidenced by the Strand reference.
With respect to claim 13, the Woody reference discloses generating a pressure rise (0026, 0029) and an acoustic radiation force on the beads at an interface region of the multi-dimensional acoustic standing wave.
With respect to claim 14, the Woody reference discloses (0029 and figure 4 region disclosed by the arrow) increasing bead concentration adjacent to the interface region.
With respect to claim 15, the Woody reference discloses increasing bead concentration in the multi-dimensional acoustic standing wave (0029).
With respect to claim 18, the Woody reference discloses flowing media through the chamber while the beads with the biological material are retained to perform a media exchange for or washing of the biological material (0009, 0029).
With respect to claim 20, the Woody reference discloses in paragraphs such as (0009, 0022, 0029, and 0032) a method for retaining material 32 in a fluid 30, comprising: generating a multi- dimensional acoustic standing wave with an acoustic transducer 10; trapping and clustering (attracting disclosed in paragraph 0029) the material in the multi-dimensional acoustic standing wave to permit the material to grow in size (inherent to attaching to the antigen) and exit the multi-dimensional acoustic standing wave; generating an acoustic edge effect (inherent to a standing wave) with the multi- dimensional acoustic standing wave to form a barrier to entry to the multi-dimensional acoustic standing wave for the material (see figure 5 the barrier creates the alignment) .
The Woody reference differs in that it does not disclose a recirculation path communicating with the chamber. Or the transducer and reflector on opposing sides of the chamber transverse to gravity.
However, the Strand reference in figure 27, paragraphs 0079 and disclosure, discloses the transducer and reflector on opposing sides of the chamber transverse to gravity and a recirculation path that would not only provide the desired separation, but also provide an increase in the amount of separation/concentration obtained through the ability to treat multiple times. Figure 27 discloses a region wherein the recirculated fluid meets the introduction fluid at the transducer, that would inherently create the claimed edge effect caused by the differing fluids passing at the transducer interface.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Woody and use the recirculation of Strand since it would provide the expected result of providing the desired treatment, and also the added benefit of increased separation/concentration as evidenced by the Strand reference.
Claims 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woody in view of Strand as applied above further in view of Warner U.S. Publication 2014/0193381 A1.
With respect to claims 7 and 8, the Warner reference discloses the limitation not disclosed by the Woody in view of Strand references. Warner discloses transducer devices for controlling cells that also control flow rate (0012) and feedback mechanism (0136) in a closed loop to provide increased control to the device for separation.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Woody in view of Strand references and use the feedback and flow rate control systems of Warner, since it would provide for the added benefit of increased control over the system and separation as evidenced by the Warner reference.
With respect to claim 17, the Woody in view of Strand references do not disclose obtaining feedback from the at least one ultrasonic transducer and controlling the at least one ultrasonic transducer in accordance with the feedback.
The Warner reference discloses the limitation not disclosed by the Woody reference, wherein, the transducer devices is used for controlling cells and also control flow rate (0012) and feedback mechanism (0136) in a closed loop to provide increased control to the device for separation.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Woody in view of Strand references and use the feedback and flow rate control systems since it would provide for the added benefit of increased control over the system and separation as evidenced by the Warner reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774